J-S51027-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

JOSHUA BROWN

                      Appellant                 No. 1481 EDA 2014


               Appeal from the PCRA Order April 11, 2014
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0611381-2003


                                  *****

COMMONWEALTH OF PENNSYLVANIA                IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

DONNELL THOMAS

                      Appellant                 No. 1491 EDA 2014


               Appeal from the PCRA Order April 11, 2014
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0910121-2002


                                  *****

COMMONWEALTH OF PENNSYLVANIA                IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

JAMAL THOMAS

                      Appellant                 No. 1501 EDA 2014
J-S51027-15




                   Appeal from the PCRA Order April 11, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-1108481-2002


                                          *****

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

WILLIAM LINCOLN

                            Appellant                No. 1541 EDA 2014


                   Appeal from the PCRA Order April 11, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-1212651-2001


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                        FILED NOVEMBER 16, 2015

        Joshua Brown, Donnell Thomas, Jamal Thomas, and William Lincoln

appeal from separate orders,1 entered in the Court of Common Pleas of

Philadelphia County, which denied their individual petitions filed pursuant to

the Post Conviction Relief Act (PCRA).2

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  Each of the Appellants filed a separate appeal, all of which have been
consolidated with Joshua Brown’s appeal at 1481 EDA 2014.
2
    42 Pa.C.S. §§ 9541-9546.



                                           -2-
J-S51027-15



        Former Philadelphia Police Officer Jeffrey Walker arrested each of the

Appellants based upon unrelated incidents.

        Brown was arrested and charged with possession with intent to deliver

a controlled substance (PWID)3 and criminal conspiracy4 on February 4,

2003.     Brown was convicted after a non-jury trial and was sentenced on

December 8, 2003, to two to four years’ incarceration.5

        Donnell Thomas was charged with PWID after his arrest on September

11, 2002. He was convicted after a non-jury trial on August 30, 2006, was

sentenced to four to eight years’ incarceration, and is no longer in custody.

        Jamal Thomas was charged with PWID after his arrest on July 11,

2002.     He pled guilty on May 7, 2003, and was sentenced to a maximum

sentence of one year of incarceration followed by two years of probation.

His probation was terminated August 2, 2006.

        Lincoln was arrested and charged with PWID on December 13, 2001.

Lincoln pled guilty and was sentenced on March 12, 2002, to 15 to 30




____________________________________________


3
    35 P.S. § 780-113.
4
    18 Pa.C.S. § 903.
5
  The notice of appeal in Brown’s case erroneously references another
individual, stating he is in custody. Nothing in the record indicates Brown is
in custody, and according to the criminal docket in his case, his sentence
was completed no later than December 8, 2007. See Criminal Docket,
Number CP-51-CR-0611381-2003.



                                           -3-
J-S51027-15



months’ incarceration followed by one year of probation. Lincoln’s probation

was terminated May 5, 2009.

      On May 22, 2013, former Officer Walker was arrested and charged

with police corruption and misconduct.       The charges were based upon

allegations that he planted drugs in order to arrest drug dealers, robbed

drug dealers of drugs and money, and misreported the amount of drugs and

money he confiscated.    On July 16, 2013, Appellants filed PCRA petitions,

asserting that each is entitled to a new trial based upon after-discovered

evidence, since Walker was involved in their arrests.

      On February 28, 2014, the PCRA court issued a notice in each of the

Appellants’ cases stating its intention to dismiss the PCRA petitions pursuant

to Pa.R.Crim.P. 907.    Appellants filed responses on March 20, 2014.       The

PCRA court determined that no relief was due and dismissed the petitions

without a hearing on April 11, 2014.       Appellants filed timely notices of

appeal and court-ordered concise statements of errors complained of on

appeal.

      Appellants raise the following issues for our review:

      [1.] Whether the PCRA statute is unconstitutional because under
      Article 1, Section 14 of the Pennsylvania Constitution, which
      provides that “the privilege of the writ of habeas corpus shall not
      be suspended,” [habeas corpus] is effectively suspended for the
      Appellants in this case?

      [2.] Whether the PCRA statute is unconstitutional under the 4 th
      and 14th Amendments of the U.S. Constitution and Article 1,
      Section 14 of the Pennsylvania Constitution because it denies
      Appellants the ability to bring a civil rights action for malicious
      prosecution under 42 U.S.C. § 1983?

                                     -4-
J-S51027-15


      [3.] Whether the trial court erred in dismissing Appellants’ PCRA
      petition as barred [under] 42 Pa.C.S. § 9543 because Appellants
      are no longer serving their sentences as held by the
      Pennsylvania Supreme Court in Commonwealth v. Ahlborn,
      548 Pa. 544 (1997)?

      [4.] Whether the Pennsylvania Supreme Court’s decision in
      Commonwealth v. Ahlborn, 548 Pa. 544 (1997), as applied to
      Appellants, violates the 4th and 14th Amendments of the U.S.
      Constitution because it denies Appellants the ability to bring a
      civil rights action for malicious prosecution under 42 U.S.C. §
      1983?

      [5.] Whether the trial court erred in failing to allow Appellants to
      present evidence and testimony regarding their actual
      innocence?

      [6.] Whether the trial court erred in holding Appellants lacked
      jurisdiction to challenge their convictions in a PCRA hearing
      where Appellants can allege severe civil and social consequences
      resulting from their wrongful conviction?

      [7.] Whether the trial court erred in holding Appellants lacked
      standing to challenge their convictions in a PCRA hearing where
      Appellants can allege severe civil and social consequences
      resulting from their wrongful conviction?

      [8.] Whether the trial court erred in dismissing Appellants’ PCRA
      petition without having any evidence entered into the record
      regarding the police officers involved, including former Police
      Officer Jeffrey Walker, and the circumstances surrounding
      Appellants’ arrest and conviction?

Brief for Appellants, at viii-x.

      Before we may address the issues raised, we must first determine

whether Appellants are eligible for relief pursuant to the PCRA. Eligibility for

relief under the PCRA is governed by 42 Pa.C.S. § 9543, which provides in

pertinent part:

      (a)    General rule.-- To be eligible for relief under this
             subchapter, the petitioner must plead and prove by a
             preponderance of the evidence all of the following:

                                     -5-
J-S51027-15


           (1)      That the petitioner has been convicted of a crime
                    under the laws of this Commonwealth and is at the
                    time relief is granted:

             (i)          Currently  serving     a   sentence    of
                          imprisonment, probation or parole for the
                          crime;

             (ii)         Awaiting execution of a sentence of death for the
                          crime; or

             (iii)        Serving a sentence which must expire before the
                          person may commence serving the disputed
                          sentence.

42 Pa.C.S. § 9543(a) (emphasis added).                    Indeed, “[e]ligibility for relief

under the PCRA is dependent upon the petitioner currently serving a

sentence     of      imprisonment,      probation,        or   parole   for    the    crime.”

Commonwealth v. Turner, 80 A.3d 754, 761-62 (Pa. 2013).                                Stated

another way, “the denial of relief for a petitioner who has finished serving

his   sentence       is     required   by   the   plain    language     of    the    statute.”

Commonwealth v. Ahlborn, 699 A.2d 718, 720 (Pa. 1997).

      Instantly, the record reveals that none of the Appellants was

incarcerated, on probation, or on parole for the crimes in which former

officer Walker was involved in the arrest.                     It is inconsequential that

Appellants raise issues based upon their constitutional rights, since “the

constitutional nature of a collateral claim does not overcome the legislature’s

restrictions on collateral review.” Turner, 80 A.3d at 767. Thus, Appellants

are entitled to no relief pursuant to the PCRA.                Turner, supra; Ahlborn,

supra.

      Orders affirmed.


                                             -6-
J-S51027-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2015




                          -7-